

logommc2015.jpg [logommc2015.jpg]
 
Daniel S. Glaser
President and Chief Executive Officer
Marsh & McLennan Companies, Inc.
1166 Avenue of the Americas
New York, New York 10036
212 345 4874 Fax 212 345 6676
dan.glaser@mmc.com
www.mmc.com












Exhibit 10.2


September 14, 2017


Julio A. Portalatin
[Address]
[City, State Zip Code]


Subject:    Terms of Employment


Dear Julio:
This third amendment to the letter agreement, dated November 21, 2013, between
you and Marsh & McLennan Companies, Inc., as amended by the first amendment
dated June 6, 2014 and second amendment dated June 10, 2016 (collectively, the
"Letter Agreement:), revises the terms and conditions of your employment as
follows:
1.
Exhibit A to the Letter Agreement shall be deleted and replaced in its entirety
with the attached Exhibit A.

The terms of this third amendment are effective as of July 12, 2017. Except as
amended by this third amendment, the Letter Agreement will continue to govern
your employment as the President and Chief Executive Officer of Mercer
Consulting Group, Inc.
Please acknowledge your agreement with the terms of the Letter Agreement, as
amended by this third amendment, by signing and dating this and the enclosed
copy of this third amendment and returning it to me.


Sincerely,




/s/ Daniel S. Glaser
Daniel S. Glaser
President and Chief Executive Officer
Marsh & McLennan Companies, Inc.




Accepted and Agreed:




/s/ Julio A. Portalatin
(Signature)                


9/19/17    
(Date)





--------------------------------------------------------------------------------







September 14, 2017
Julio A. Portalatin
Page 2








Exhibit A
Board or Committee Memberships
• Board of Directors of DXC Technology
• Hofstra University Board of Trustees
Annual Base Salary
$1,000,000, effective August 1, 2017
Annual Target Bonus Opportunity
Bonus awards are discretionary. Target bonus of $2,250,000 commencing with the
2017 performance year (awarded in 2018). Actual bonus may range from 0% - 200%
of target, based on achievement of individual performance objectives, Mercer’s
performance and/or Marsh & McLennan Companies’ performance as Marsh & McLennan
Companies may establish from time to time.
Annual Target Long-Term Incentive Opportunity
Long-term incentive awards are discretionary. Target award of $2,500,000 (based
on grant date fair value).








